Case: 19-60532     Document: 00515691791         Page: 1     Date Filed: 01/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 19-60532                         January 4, 2021
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   Francisco Espinoza-Villasenor, also known as Francisco M.
   Espinosa,

                                                                      Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 239 029


   Before Barksdale, Graves, and Oldham, Circuit Judges.
   Per Curiam:*
          Francisco Espinoza-Villasenor, a native and citizen of Mexico,
   petitions for review of the Board of Immigration Appeals’ (BIA): dismissing
   his appeal from the denial of his application for withholding of removal and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60532      Document: 00515691791           Page: 2    Date Filed: 01/04/2021




                                     No. 19-60532


   relief under the Convention Against Torture (CAT); and denying his request
   to remand the proceeding to consider his eligibility for cancellation of
   removal. Because he presents claims pertaining only to withholding, and
   cancellation, of removal, he has abandoned any challenge to the BIA’s
   determination that he was not eligible for protection under the CAT. See
   Chambers v. Mukasey, 520 F.3d 445, 448 n.1 (5th Cir. 2008).
          In considering the BIA’s decision (and the IJ’s decision, to the extent
   it influenced the BIA), questions of law are reviewed de novo; factual findings,
   for substantial evidence, Orellana-Monson v. Holder, 685 F.3d 511, 517–18 (5th
   Cir. 2012); and denial of the motion to remand, for abuse of discretion, Milat
   v. Holder, 755 F.3d 354, 365 (5th Cir. 2014).
          To be eligible for withholding of removal, an applicant “must
   demonstrate a clear probability of persecution upon return”.             Munoz-
   Granados, 958 F.3d 402, 408 (5th Cir. 2020) (quoting Roy v. Ashcroft, 389
   F.3d 132, 138 (5th Cir. 2004)). A clear probability of persecution “means
   that it is more likely than not that the applicant’s life or freedom would be
   threatened by persecution on account of either his race, religion, nationality,
   membership in a particular social group, or political opinion”. Roy, 389 F.3d
   at 138 (emphasis added). Although Espinoza asserts he was threatened by
   members of his wife’s family based on his membership in the Espinoza-
   Villasenor family, his testimony reflects that he was threatened because his
   wife’s family did not approve of his relationship with his wife (who died after
   his illegal entry in the United States). In fact, he acknowledged that his wife’s
   family’s issue with him had nothing to do with his family; it was related to
   the age difference between him and his wife and because he left her.
   Moreover, he testified that he was the only one in his family who had been
   threatened by his wife’s family. “Persecution motivated by a personal
   vendetta or desire for revenge is not persecution ‘on account of’ a protected
   ground.” Martinez Manzanares v. Barr, 925 F.3d 222, 227 (5th Cir. 2019)



                                          2
Case: 19-60532      Document: 00515691791           Page: 3    Date Filed: 01/04/2021




                                     No. 19-60532


   (citations omitted). Accordingly, substantial evidence supports the BIA’s
   determination that Espinoza is not entitled to withholding of removal.
          Regarding Espinoza’s motion to remand to consider his eligibility for
   cancellation of removal, such cancellation is available to applicants who: have
   been continuously present in the United States for ten or more years prior to
   filing an application; can establish good moral character during that time;
   have no disqualifying convictions; and can establish that removal would
   result in exceptional and extremely unusual hardship to the applicant’s
   spouse, parent, or child. 8 U.S.C. § 1229b(b)(1). Pursuant to the stop-time
   rule, continuous physical presence is deemed to end when an applicant is
   served a notice to appear (NTA). 8 U.S.C. § 1229b(d)(1)(A). On the other
   hand, in Pereira v. Sessions, the Supreme Court held a NTA that fails to
   inform a noncitizen of when and where to appear is invalid and does not
   trigger the stop-time rule. 138 S. Ct. 2105, 2110 (2018).
          Espinoza entered the United States in 2007 without being admitted or
   paroled. He was served a NTA in 2014, but it did not designate a specific
   time when he was required to appear. On 9 March 2016, Espinoza was served
   with a notice of hearing (NOH), stating a hearing had been scheduled for 25
   March 2016. He contends he has been continuously present in the United
   States for more than ten years, because neither the NTA nor subsequent
   service of the NOH triggers the stop-time rule. This court has held, however,
   that a NTA is cured, and the stop-time rule triggered, when an applicant
   receives all the required information, even if the information is provided in
   more than one document. Yanez-Pena v. Barr, 952 F.3d 239, 245 (5th Cir.
   2020), petition for cert. filed (Apr. 8, 2020) (No. 19-1208). Because service of
   the NOH containing the information missing from the NTA was done within
   ten years of Espinoza’s entry to the United States, he lacks the requisite ten
   years of continuous presence to be eligible for cancellation of removal.




                                          3
Case: 19-60532    Document: 00515691791          Page: 4   Date Filed: 01/04/2021




                                  No. 19-60532


   Accordingly, the BIA did not abuse its discretion in denying the motion to
   remand.
         DENIED.




                                       4